

117 HR 1598 IH: Workforce Justice Act of 2021
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1598IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Mr. Trone (for himself and Ms. Waters) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to condition eligibility for grants under the Edward Byrne Memorial Justice Assistance Grant Program, and for other purposes.1.Short titleThis Act may be cited as the Workforce Justice Act of 2021.2.FindingsCongress finds the following:(1)There are an estimated 70,000,000 adults in the United States with an arrest or conviction history.(2)Nearly 700,000 adults reenter their communities after incarceration every year.(3)Research shows that a conviction record reduces the likelihood of a job callback or offer by nearly 50 percent.(4)Employment is a critical factor in successful community reentry and reduction of recidivism for adults with a conviction history.(5)After two years, nearly twice as many employed adults with criminal records avoided another interaction with the criminal justice system compared to their unemployed counterparts.(6)A study conducted by the Kellogg School of Management at Northwestern University found the turnover rate for employed adults with criminal records to be approximately 13 percent lower than individuals without criminal records. 3.Eligibility for grants under the Byrne JAG program(a)Eligibility for grants under the Byrne JAG programSection 505(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10156(a)) is amended—(1)in paragraph (1), by striking in paragraph (2) and inserting in paragraphs (2) and (3); and(2)by adding at the end the following:(3)EligibilityBeginning with the third fiscal year that begins after the date of the enactment of the Workforce Justice Act of 2021, to be eligible for an allocation under this section, a State shall have enacted and be implementing legislation that prohibits private employers from—(A)requiring an applicant to disclose whether the applicant has a criminal record; (B)inquiring about the criminal record of an applicant prior to a conditional offer of employment; and(C)conducting a criminal background check on an applicant prior to a conditional offer of employment..(b)Reallocation of fundsSection 505(f) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10156(f)) is amended—(1)by amending the subsection heading to read as follows: Reallocation; and(2)by inserting (including that a State is ineligible under subsection (a)(3)) after receive funds under this subpart. 